           Case 1:19-cv-03852-AJN Document 39 Filed 05/11/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK



MATTHEW CHAMLIN, individually and on
behalf of all others similarly situated,
                                             Case No. 1:19-cv-03852-AJN
                      Plaintiff,

      v.

JOHNSON & JOHNSON and McNEIL
NUTRITIONALS, LLC,

                      Defendant.


      DEFENDANTS JOHNSON & JOHNSON AND McNEIL NUTRITIONALS, LLC’S
               NOTICE OF SUPPLEMENTAL AUTHORITY

Dated: May 11, 2020                    O’MELVENY & MYERS LLP

                                       Hannah Y. Chanoine
                                       Times Square Tower
                                       7 Times Square
                                       New York, NY 10036
                                       Telephone: (212) 326-2000
                                       Facsimile: (212) 326-2061
                                       hchanoine@omm.com

                                       Richard B. Goetz (Pro Hac Vice)
                                       Carlos M. Lazatin (Pro Hac Vice)
                                       400 South Hope Street
                                       Los Angeles, California 90071
                                       Telephone: (213) 430-6000
                                       Facsimile: (213) 430-6407
                                       rgoetz@omm.com
                                       clazatin@omm.com

                                       Counsel for Defendants Johnson & Johnson and
                                       McNeil Nutritionals, LLC
          Case 1:19-cv-03852-AJN Document 39 Filed 05/11/20 Page 2 of 3



       Defendants Johnson & Johnson and McNeil Nutritionals, LLC, respectfully submit this

Notice of Supplemental Authority to call the Court’s attention to a recent decision that is relevant

to Defendants’ pending Motion to Dismiss: Badzio v. Americare Certified Special Services, Inc.,

177 A.D.3d 838 (N.Y. App. Div. 2019). A copy is attached as Attachment A. In their reply brief,

Defendants noted that they were “not aware of a single New York state court decision that has

considered the implications of China Agritech on class action tolling under New York law.” Reply

at 2 n.2. The Badzio decision was issued shortly before Defendants filed their reply but did not

come to Defendants’ attention until recently. Counsel for Defendants regret this oversight.

       The Badzio decision is relevant to Defendants’ argument that New York courts would

follow China Agritech to bar tolling of class action claims. In Badzio, the New York Supreme

Court, Appellate Division, confirmed that New York courts follow American Pipe and China

Agritech in determining class action tolling under New York state law. 177 A.D.3d at 841–42. The

court in Badzio distinguished the facts before it from those in China Agritech, and applied

American Pipe tolling to class claims in a situation where no court had yet made a “determination

that class action status was inappropriate” and the equities weighed in favor of tolling. 177 A.D.3d

at 842. The Badzio court made clear, however, that “China Agritech … stands for the proposition

that American Pipe tolling does not save a subsequently filed class action when class certification

previously has been denied.” Id. Here, this Court previously denied class certification in a

substantially identical case and did not grant the plaintiff’s request to substitute a new class

representative. See Bowling v. Johnson & Johnson, 2019 WL 1760162, at *1 (S.D.N.Y. Apr. 22,

2019) (Nathan, J.). And for the reasons explained in Defendants’ Motion to Dismiss, this is not a

situation where tolling “is consistent with the policies underlying the tolling doctrine: avoiding




                                                 1
          Case 1:19-cv-03852-AJN Document 39 Filed 05/11/20 Page 3 of 3



multiplicity of suits and vexatious litigation.” Badzio, 177 A.D.3d at 842; see Mot. at 11–12, 15–

17; Reply at 9–10.

        Thus, although the Badzio decision applied class action tolling under legally and equitably

distinguishable facts, that decision supports Defendants’ contention that New York courts would

apply China Agritech to bar the class claims here. Defendants respectfully request that the Court

consider this decision in deciding Defendants’ Motion.

Date:    May 11, 2020                        Respectfully submitted,
         New York, New York
                                             /s/ Hannah Y. Chanoine
                                             Hannah Y. Chanoine
                                             O’MELVENY & MYERS LLP
                                             Times Square Tower
                                             7 Times Square
                                             New York, NY, 10036
                                             Telephone: (212) 326-2000
                                             Facsimile: (212) 326-2061
                                             E-mail: hchanoine@omm.com

                                             Richard B. Goetz (Pro Hac Vice)
                                             Carlos M. Lazatin (Pro Hac Vice)
                                             O’MELVENY & MYERS LLP
                                             400 South Hope Street
                                             Los Angeles, California 90071
                                             Telephone: (213) 430-6000
                                             Facsimile: (213) 430-6407
                                             E-mail: rgoetz@omm.com
                                                    clazatin@omm.com

                                             Counsel for Defendants Johnson & Johnson and
                                             McNeil Nutritionals, LLC




                                                 2
